Citation Nr: 1537020	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to an initial rating in excess of 10 percent for right knee disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from January 2004 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for tuberculosis and granted service connection for right knee strain with an initial rating of 0 percent, effective as of April 20, 2008.  The Veteran appealed from the denial of service connection and the initial rating assigned for the right knee disability.  In a January 2013 rating decision, the RO awarded a higher initial rating of 10 percent for the right knee disability, effective as of April 20, 2008.

The Veteran was notified in April 2014 that he was scheduled for his requested Board hearing at the RO in July 2014.  He did not appear for the hearing and has not requested that it be rescheduled; thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement requesting to withdraw his appeal as to the rating assigned for his right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to issue of entitlement an initial rating in excess of 10 percent for the right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, in February 2013, the Veteran sent in copy of the cover letter for the January 2013 supplemental statement of the case, which addressed entitlement to a rating in excess of 10 percent for the right knee, with the following handwritten and signed statement on the second page: "I wish to withdraw my appeal, and I'm satisfied with the upgrade from 0% to 10% of my right knee."  This satisfied the requirements for a request to withdraw this appeal.  See 38 C.F.R. § 20.204(a), (b).  

Although an internal administrative document, the VA Form 8, subsequently certified the issue of entitlement to a higher rating for the right knee to the Board in August 2013, there is no indication that the Veteran was provided a copy of this form, or that he was otherwise led to believe that this issue remained on appeal.  Further, neither the Veteran nor his representative has submitted other documentation or evidence to indicate a belief that this issue is still on appeal.

As such, there remain no allegations of error of fact or law for appellate consideration for the issue regarding the initial rating for the right knee disability.  The Board has no jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement an initial rating in excess of 10 percent for the right knee disability is dismissed.



REMAND

An August 2008 VA examination noted that the Veteran did not have a history of tuberculosis, but noted that he was treated with INH and vitamin B6 for 9 months during service for inactive tuberculosis with date of onset in March 2007 after a positive PPD (Mantoux test) upon returning home from Iraq.  This is consistent with the service treatment records.  The Veteran reported during the VA examination that he had occasional left sided chest pain unrelated to activity occurring every few months, but that there had been no work-up or treatment.  

A chest X-ray conducted for the examination resulted in an impression of "an oval-shaped density in the left suprahilar region likely representing confluence of vascular shadows.  However, recommend apical lordotic and apical kyphotic projections to confirm this observation."  The examiner gave a diagnosis of inactive tuberculosis (positive PPD (Mantoux test) - treated).  There is no indication, however, that these recommended tests noted in the chest X-ray report were conducted, or that any pulmonary function tests were conducted.  

In his September 2009 notice of disagreement, the Veteran asserted that he was having issues related to tuberculosis at that time.  He is not competent to give an opinion in this regard, but the available medical evidence and opinions are insufficient in this regard.  The last medical evidence is from October 2008.

Further, as the Veteran served on active duty in Iraq shortly before his TB treatment in 2007, develop is needed to determine whether any complaints that are not related to TB are due to undiagnosed illness or a medically unexplained chronic multisymptom illness, as contemplated by the provisions regarding presumptive service connection for Persian Gulf War Veterans.  See 38 C.F.R. § 3.317 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment for the condition at issue since October 2008.  Then take the necessary steps to obtain the records.

2.  Then schedule the Veteran for a new VA examination to determine whether he has any current residuals of tuberculosis or treatment in service, or a chronic qualifying disability for which service connection may be presumed.  

NOTE: The examiner must provide reasons for each opinion.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

(a)  The examiner should conduct all necessary tests and studies, to including "apical lordotic and apical kyphotic projections" recommended in the 2008 chest X-ray report to determine the significance of "an oval-shaped density in the left suprahilar region," unless such information or clarification is already of record.

(b)  Does the Veteran currently have active pulmonary or nonpulmonary tuberculosis (TB), or any residuals of his inactive TB (including residuals of treatment) in service?  The examiner should discuss the Veteran's complaints in August 2008 of occasional left sided chest pain unrelated to activity occurring every few months, and state whether such symptoms are at least as likely as not (probability of 50 percent or more) symptoms of inactive TB or residuals of his treatment in service.  The examiner should also discuss any pertinent X-rays.

(c)  If the Veteran's reported symptoms, including left sided chest pain, are not medically related to TB, the examiner should answer the following:

(1)  Is there is an underlying diagnosis for such symptoms?  If so, is it at least as likely as not that the currently diagnosed condition began in service or is otherwise the result of a disease or injury in service.

(2)  Or, are the reported symptoms due to undiagnosed illness?  

(3)  Alternatively, are the reported symptoms due to a medically unexplained chronic multisymptom illness, characterized by overlapping symptoms and signs; and does it have features such as (or similar to) fatigue, pain, disability out of proportion to physical findings, or inconsistent demonstration of laboratory abnormalities?  

(4)  Or, is the condition due to a disease of partially understood etiology and pathophysiology, such as with diabetes or multiple sclerosis?

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case before returning this matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


